Per Curiam.
Lee Mills, a juvenile offender, was sentenced to the “reform school” at Lansing upon his plea ■of guilty. The record indicates that the statute (1 Comp. Laws, § 2261) requires a report from the county agent to *326be made after the arrest and before further proceedings. That said report must be in writing is clear, for the reason that the law provides that it shall be attached to the commitment if the offender is sentenced to imprisonment. As the commitment is dated October 16, 1901, while the report attached is dated five days later, it is manifest that the-statute was not complied with.
The prisoner is therefore discharged.